Citation Nr: 9902091	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  91-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
Oakland, California


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 based upon hospitalization at a VA facility 
from July 19, 1988, to August 16, 1988.  

2.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 based upon placement at COPIN House from August 
to September 1988.  

3.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 based upon placement at COPIN House beginning 
on December 1, 1988.  

4.  Entitlement to a temporary total ratings pursuant to 38 
C.F.R. § 4.29 based upon placement at COPIN House from May to 
July 1991 and from July to October 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P. A.


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to December 
1968.

This matter came before the Board as a result of decisions 
rendered by the RO in Buffalo, New York.  In May 1989, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and evaluated this disorder as 50 percent disabling 
effective August 1, 1988, the date of claim, with payment 
based on this award to begin the first day of the following 
month, that is, September 1, 1988.  The veteran was 
hospitalized at the VA Medical Center (VAMC), Buffalo, New 
York, for that disorder from September 20, 1988, through 
November 7, 1988; the RO assigned a temporary total rating 
for the period from September 20, 1988, through November 30, 
1988, under 38 C.F.R. § 4.29.  Effective December 1, 1988, 
the 50 percent rating was resumed.  

In November 1989, the veteran reported that he had received 
residential care for PTSD on several occasions and submitted 
a claim for a temporary total rating beyond November 30, 
1988.  In February 1990, the RO denied that claim.  The 
veteran disagreed with that decision, and this appeal ensued.  

In February 1992, the Board remanded the claim for further 
development.  In its introduction, the Board noted that the 
veteran also sought temporary total ratings for a period of 
VA hospitalization in Buffalo, New York, from July 19, 1988, 
to August 16, 1988, as well as a period of residential 
treatment at COPIN House in Niagara Falls, New York, from 
August 16, 1988, to September 20, 1988.  In March 1992, the 
RO denied entitlement to a temporary total rating for the 
period of hospitalization at the Buffalo VAMC beginning in 
July 1988.  In March 1993, the RO confirmed and continued the 
denial of a temporary total rating for treatment at COPIN 
House beginning December 1, 1988.  

While the case was in remand status, the veteran also made 
additional claims for temporary total ratings, due to 
treatment at COPIN House from May to July 1991 and July to 
October 1991.  Those issues were denied by the RO in November 
1993.  The veteran was notified and filed a notice of 
disagreement in December 1993.  

The case was again remanded by the Board in July 1994 for 
additional development.  That requested development has been 
completed and the case has been returned to the Board for 
further appellate review with respect to the issues set out 
on the title page.  


FINDINGS OF FACT

1.  The veteran filed his initial claim for service 
connection for PTSD on August 1, 1988 and the ROs subsequent 
award of service connection for PTSD was effective from that 
date.  

2.  The veteran was hospitalized for alcohol rehabilitation 
by the VA from July 19, 1988, to August 16, 1988.  He was 
also evaluated for the presence of PTSD during that 
hospitalization.  

3.  The veterans periods of residency at COPIN House do not 
constitute periods of hospitalization for VA purposes.

4.  The veterans placements at COPIN House were not because 
of the need for confinement to bed or house, inability to 
work with the need for frequent care, or the need for 
prolonged convalescence.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total 
rating based upon VA hospitalization from July 19, 1988 to 
August 16, 1988, are not met.  38 C.F.R. §§ 4.29, 3.400 
(1998).  

2.  The criteria for temporary total ratings pursuant to 38 
C.F.R. § 4.29 based upon the veterans placements by the VA 
at COPIN house are not met.  38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks benefits under the provisions of 38 C.F.R. 
§ 4.29 for a period of VA hospitalization in July-August 1988 
and for subsequent stays at COPIN house, a privately run 
halfway house serving veterans with PTSD and substance abuse 
problems under contract with the VA.  On review of the 
records in this case, the Board is of the opinion that the 
veterans claims for benefits under § 4.29 lack legal merit.  

Criteria.  

Ratings for service-connected disabilities requiring hospital 
treatment or observation:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-
connected disability for a period in excess of 21 days.

(a)	Subject to the provisions of paragraphs (d), 
(e), and (f) of this section this increased rating 
will be effective the first day of continuous 
hospitalization and will be terminated effective 
the last day of the month of hospital discharge 
(regular discharge or release to non-bed care) or 
effective the last day of the month of termination 
of treatment or observation for the service-
connected disability.

(b)	Notwithstanding that hospital admission was 
for disability not connected with service, if 
during such hospitalization, hospital treatment for 
a service-connected disability is instituted and 
continued for a period in excess of 21 days, the 
increase to a total rating will be granted from the 
first day of such treatment.  If service connection 
for the disability under treatment is granted after 
hospital admission, the rating will be from the 
first day of hospitalization if otherwise in order.

(c)	The assignment of a total disability rating on 
the basis of hospital treatment or observation will 
not preclude the assignment of a total disability 
rating otherwise in order under other provisions of 
the rating schedule, and consideration will be 
given to the propriety of such a rating in all 
instances and to the propriety of its continuance 
after discharge.  Particular attention, with a view 
to proper rating under the rating schedule, is to 
be given to the claims of veterans discharged from 
hospital, regardless of length of hospitalization, 
with indications on the final summary of expected 
confinement to bed or house, or to inability to 
work with requirement of frequent care of physician 
or nurse at home. 

(d)	On these total ratings VA regulations 
governing effective dates for increased benefits 
will control. 

(e)	The total hospital rating if convalescence is 
required may be continued for periods of 1, 2, or 3 
months in addition to the period provided in 
paragraph (a) of this section. 

(f)	Extension of periods of 1, 2 or 3 months 
beyond the initial 3 months may be made upon 
approval of the Adjudication Officer.

(g)	Meritorious claims of veterans who are 
discharged from the hospital with less than the 
required number of days but need post-hospital care 
and a prolonged period of convalescence will be 
referred to the Director, Compensation and Pension 
Service, under § 3.321(b)(1) of this chapter. 

38 C.F.R. § 4.29.  

The effective date of an award based on an original claim for 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release, if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400.  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective. However, 
beneficiaries will be deemed to be in receipt of monetary 
benefits during the period between the effective date of the 
award and the date payment commences for the purpose of all 
laws administered by VA except that nothing in this section 
will be construed as preventing the receipt of retired or 
retirement pay prior to the effective date of waiver of such 
pay in accordance with 38 U.S.C. 5305.

(a)	Increased award defined.  For the purposes of this 
section the term increased award includes awards 
pursuant to paragraph 29 of the Schedule for Rating 
Disabilities except as provided in paragraph (c) of this 
section.

(b)	General rule of applicability.  The provisions of 
this section apply to all original, reopened, or 
increased awards unless such awards provide only for 
continuity of entitlement with no increase in rate of 
payment.

(c)	Specific exclusions.  The provisions of this 
section do not apply to temporary total ratings pursuant 
to paragraph 29 of the Schedule for Rating Disabilities 
when the entire period of hospitalization or treatment, 
including any period of post-hospitalization 
convalescence, commences and terminates within the same 
calendar month.  In such cases the period of payment 
shall commence on the first day of the month in which 
the hospitalization or treatment began.

38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

Entitlement to Benefits Pursuant to 38 C.F.R. § 4.29 for VA 
hospitalization in July-August 1988.  

The underlying issue in reaching a determination as to this 
matter is the proper effective date for the grant of service 
connection for PTSD.  That determination must be based on the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which 
govern the effective dates of awards of compensation.  The 
Board is bound by these provisions and the veteran has made 
no cogent legal argument with respect to the ROs application 
of these criteria to the facts in his case.  

The record shows that the veteran filed his earliest claim, 
either formal or informal, for service connection for PTSD on 
August 1, 1988.  Subsequently, service connection for PTSD 
was awarded from that August 1, 1988, date with payments 
beginning on September 1, 1988.  Under 38 C.F.R. § 3.31, 
payment of monetary benefits associated with such award of 
compensation may not be made for any period prior to the 
first day of the calendar month (September) following the 
month in which the award became effective (August).  Here, 
the veterans award of service-connection for PTSD was not 
effective until August 1, 1988.  Thus, the earliest date from 
which any VA benefit, including benefits pursuant to § 4.29, 
could be paid in this case is September 1, 1988, a date after 
the period of VA hospitalization for which the veteran seeks 
benefits ended.

The RO has indicated that if the veteran had filed his 
initial claim in July 1988 and his hospitalization met the 
criteria of § 4.29, then benefits may have been payable in 
his case from August 1, 1988.  However, in this regard, the 
Board would note that the preponderance of the medical 
evidence indicates that the veteran was actually hospitalized 
in July 1988 for alcohol rehabilitation and that hospital 
care was not required during that period for treatment for 
his PTSD as required for payment under § 4.29.  At the 
November 1991 hearing, the veteran stated that he had begun 
drinking again in early in 1988 and had been referred by a 
friend to the VA for his drinking problem and possible PTSD.  
The record also shows that the veteran was not even evaluated 
for his PTSD complaints until late in his hospital stay.  
Thus, even if the veteran had filed an earlier claim, there 
would have been no basis for the payment of § 4.29 benefits 
for this period of hospitalization.  

The Board has reviewed the evidence of record and the 
pertinent laws and regulations and determined that payment of 
a total rating under § 4.29 is not warranted as a matter of 
law.  The Board has considered and rejected the veterans 
arguments as not relevant or probative as to the appellate 
issue.  There is no legal basis for the award of § 4.29 
benefits in this case as there is no legal basis for the 
payment of VA benefits prior to September 1, 1988.  In cases 
such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to temporary total ratings pursuant to 38 C.F.R. 
§ 4.29 based on placement at COPIN House from August to 
September 1988, beginning on December 1, 1988, from May to 
July 1991 and from July to October 1991.  

The veteran and his representative seek payment of benefits 
under 38 C.F.R. § 4.29 for various periods of 21 days or more 
when the veteran resided at COPIN House.  
Following the veterans VA hospitalization ending in August 
1988, he was discharged to COPIN House for continuing 
treatment.  

The veteran was hospitalized by the VA for his PTSD from 
September 20, 1988, through November 7, 1988; therefore, the 
RO assigned a temporary total rating for the period from 
September 20, 1988, through November 30, 1988, under 38 
C.F.R. § 4.29.  Effective December 1, 1988, his 50 percent 
rating for PTSD was resumed.  The veteran had been discharged 
to COPIN House and sought continuation of his total rating 
under § 4.29 beyond November 30, 1988, based on his residency 
at COPIN House.  

At his November 1991 hearing, the veteran and A.P., an 
employee of COPIN House, testified as to their belief that 
residency at COPIN House was comparable to VA 
hospitalization.  They described the organization and 
functioning of COPIN House and how it served the needs of 
Vietnam veterans with PTSD and substance abuse problems.  
They noted that the director was a registered nurse.  They 
further noted that a psychiatrist from the VAMC held group 
sessions on a regular basis at COPIN House and that should 
problems arise, advice from a VA psychiatrists was only a 
phone call away.  They also noted that some veterans were 
sent to COPIN House because they needed to be watched closely 
following VAMC hospital discharge.  

The Director of the Buffalo VAMC, in a letter dated in May 
1992, states that VA has contracted with COPIN House under VA 
guidelines established for Halfway Houses.  When appropriate, 
a patient will be referred preferentially to COPIN House when 
there is a dual problem of PTSD in addition to a diagnosis of 
substance abuse.  Veterans cared for in a halfway house 
program are followed by appropriate VAMC professional staff.  
Integral to ongoing outpatient treatment is the assessment of 
whether the patients condition necessitates in-patient care.  
In the collective professional opinion of the psychiatry, 
psychological and social work services of the VAMC, COPIN 
House is not similar to in-patient treatment in either 
intensity of treatment or staffing.  When in-patient services 
are required, a veteran would be admitted to the VAMC 
Buffalo.  

In a February 1993 advisory opinion, the Director of VA 
Compensation and Pension Service stated that the level of 
care at COPIN House does not equate to hospitalization or 
post hospital care and a prolonged period of 
convalescence under paragraph 29 of the rating schedule.  

The veteran has claimed entitlement to a total rating under 
38 C.F.R. § 4.29 for his placements at COPIN House; however, 
such placement has not been shown to be equivalent to in-
patient hospitalization or to meet any other requirements of 
§ 4.29.  While the veteran contends that such placement is 
equivalent to hospitalization and has furnished supporting 
testimony from a non-medical, COPIN House employee to this 
effect, the Board concludes that such lay testimony and the 
arguments presented by and on behalf of the veteran are 
insufficient to establish that residency at COPIN house is 
equivalent to hospital treatment or hospital observation as 
those terms are used in 38 C.F.R. § 4.29.  The Director of 
the Buffalo VAMC has related that in the collective 
professional opinion of the psychiatry, psychological and 
social work services of the VAMC, COPIN House is not similar 
to in-patient treatment in either intensity of treatment or 
staffing.  When in-patient services are required, a veteran 
would be admitted to the VAMC Buffalo.  Thus, the opinion of 
these medical professionals is contrary to that of the 
veteran.

Additionally, the Director of VA Compensation and Pension 
Service has stated that the level of care at COPIN House does 
not equate to hospitalization or post hospital care and 
a prolonged period of convalescence under paragraph 29 of 
the rating schedule.  The record does not reflect that the 
veteran needed to be confined to COPIN House during his stay 
at this facility or that he was unable to work because of the 
need for frequent care of a physician or nurse during his 
stay at this facility.  As noted above, the record does not 
reflect that his stay at the COPIN House was due to a need 
for prolonged convalescence.

In view of the foregoing, we find that the veterans stays at 
COPIN House, currently at issue, are not periods of 
hospitalization as that term is specified in 38 C.F.R. § 4.29 
and do not otherwise warrant a temporary total rating under 
the provisions of this regulation based upon confinement to 
bed or house, inability to work with the need for frequent 
care, or the need for prolonged convalescence.  Accordingly, 
the veterans claims for temporary total ratings pursuant to 
38 C.F.R. § 4.29 for his stays at COPIN House are denied.


ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 based upon hospitalization at a VA facility from July 
19, 1988 to August 16, 1988 is denied.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 based upon placement at COPIN House from August to 
September 1988 is denied.

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 based upon placement at COPIN House beginning on 
December 1, 1988, is denied.

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 based upon placement at COPIN House from May to July 
1991 and from July to October 1991 is denied.


		
	Gary L. Gick
	Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
